                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

JARED HIGGS, Individually and as
Special Administrator of the Estate of
HEATHER HIGGS, Deceased                                                           PLAINTIFFS

v.                                   Civil No. 4:16-cv-04079

PNK, INC. et al                                                                DEFENDANTS

                                             JUDGMENT

       Comes now the Court on this 23rd day of August, 2019, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that Plaintiff’s Complaint be DISMISSED with prejudice, with costs to be

assessed against the party incurring same.

       IT IS SO ORDERED.




                                                           /s/ Barry A. Bryant
                                                           HON. BARRY A. BRYANT
                                                           U.S. MAGISTRATE JUDGE
